DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-11 and 18, the limitation “a radially outer surface of the valve stem” is unclear and indefinite. It is unclear and indefinite if these radially outer surfaces of the valve stem are the same radially outer surfaces as claimed in claims 1 and 16 or different surfaces.
Claim 11 recites the limitation "the proximal opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be read as the first opening, as the first opening is at a proximal portion of the valve stem.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebholz et al. (U.S. 2016/0081538).
Regarding claim 1, Rebholz discloses:
A valve for use in a medical device (1), the medical device (1) having a fluid inlet (8) and a fluid outlet (9), the valve comprising:
a valve stem (20) having a lumen (21) extending from a first opening (29) at a proximal portion of a radially-outer surface of the valve stem (20) to a second opening (opening at 34) at a distal end of the valve stem (see paragraph 0034)
a plurality of seals (22-25) positioned relative to the valve stem 20 (see paragraph 0034; see Figure 1)
wherein the valve stem (20) and the plurality of seals (22-25) are configured so that a fluid entering the fluid inlet (8) is prevented from flowing to the fluid outlet (9) in a first position (see Figure 1) of the valve stem (20) and the plurality of seals (22-25) relative to the fluid inlet (8) and the fluid outlet 9 (see paragraph 0037)
wherein the valve stem (20) and the plurality of seals (22-25) are configured so that a fluid entering the fluid inlet (8) is flowable to the fluid outlet (9) in a second position (see Figure 2) of the valve stem (20) and the plurality of seals (22-25) relative to the fluid inlet (8) and the fluid outlet (9), the second position (see Figure 2) being more distal than the first position (see Figure 1) relative to the fluid inlet (8) and the fluid outlet 9 (see paragraph 0039)
Regarding claim 2, Rebholz discloses:
a channel seal (34) at the second opening (opening of 34) of the lumen (21), wherein the channel seal (34) forms a fluid-tight barrier (together with 43) over the second opening (opening 
Regarding claim 3, Rebholz discloses:
wherein the plurality of seals (22-25) are configured to form a slidable interference fit with a valve cylinder (2) of the medical device (1) so that a fluid is prevented from flowing between each of the plurality of seals (22-25) and the wall of the valve cylinder 2
Regarding claim 4, Rebholz discloses:
wherein the lumen (21) includes a bend proximate to the first opening 29 (see Figure 2)
Regarding claim 5, Rebholz discloses:
wherein the channel seal (34) is configured to receive a channel stem (41, 43), and wherein, when the channel stem (41, 43) is positioned within the channel seal (34), the valve is in the second position (see Figure 2) and fluid may flow between an area exterior to the valve stem (20), the second opening (opening of 34) of the lumen (21), and the lumen 21 (see paragraph 0039)
Regarding claim 6, Rebholz discloses:
an actuation mechanism (31, 33) including a button (31) and at least one biasing member (33), wherein the actuation mechanism (31, 33) is configured to transition the valve between the first position (see Figure 1) and the second position (see Figure 2), and the valve is biased towards the first position (see Figure 1; see paragraphs 0037 and 0039)
Regarding claim 7, Rebholz discloses:
wherein the actuation mechanism (31, 33) is configured to align the first opening (29) of the lumen (21) with the fluid outlet (9) when the valve is in the first position (see Figure 9)
Claim(s) 1, 3, 4, 6, and 9-12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (U.S. Patent No. 6,346,075).

A valve for use in a medical device, the medical device having a fluid inlet (54) and a fluid outlet (58), the valve comprising:
a valve stem (48, 50) having a lumen (49, 51) extending from a first opening (74) at a proximal portion of a radially-outer surface of the valve stem (48, 50) to a second opening (bottom opening in 50 as seen in Figure 3) at a distal end of the valve stem 48, 50 (Col. 6, lines 48-65; Col. 7, lines 1-6, lines 14-20)
a plurality of seals (62) positioned relative to the valve stem (48, 50), wherein the valve stem (48, 50) and the plurality of seals (62) are configured so that a fluid entering the fluid inlet (54) is prevented from flowing to the fluid outlet (58) in a first position (see Figure 3) of the valve stem (48, 50) and the plurality of seals (62) relative to the fluid inlet (54) and the fluid outlet 58
wherein the valve stem (48, 50) and the plurality of seals (62) are configured so that a fluid entering the fluid inlet (54) is flowable to the fluid outlet (58) in a second position (see Figure 4) of the valve stem (48, 50) and the plurality of seals (62) relative to the fluid inlet (54) and the fluid outlet (58), the second position (see Figure 4) being more distal than the first position (see Figure 3) relative to the fluid inlet (54) and the fluid outlet 58 (Col. 8, lines 63-66; Col. 9, lines 1-4)
Regarding claim 3, Arai discloses:
wherein the plurality of seals (62) are configured to form a slidable interference fit with a valve cylinder (42) of the medical device so that a fluid is prevented from flowing between each of the plurality of seals (62) and the wall of the valve cylinder 42
Regarding claim 4, Arai discloses:
wherein the lumen (49, 51) includes a bend proximate to the first opening 74 (see Figure 6)
Regarding claim 6, Arai discloses:
an actuation mechanism (14, 68) including a button (14) and at least one biasing member (68), wherein the actuation mechanism (14, 68) is configured to transition the valve between the first position (see Figure 3) and the second position (see Figure 4), and the valve is biased towards the first position (see Figure 3; Col. 7, lines 21-30)
Regarding claim 9, Arai discloses:
wherein the lumen (49, 51) is a first lumen (49, 51), and the valve stem (48, 50) further comprises a second lumen (lumen extending about element 64) extending from a third opening (left portion of 64) at a distal portion of the first lumen (49, 51) to a fourth opening (right portion of 64) at a distal portion of a radially-outer surface of the valve stem (48, 50), wherein the second lumen (lumen extending about element 64) is transverse to the first lumen (51), and fluidly connects the first lumen (51) with an area exterior to the valve stem 48, 50
Regarding claim 10, Arai discloses:
a face seal (62) at the fourth opening (right portion of 64) of the second lumen (lumen extending about element 64), wherein the face seal (62) is annular and is configured to form a slidable interference fit with a wall of the medical device so that a fluid is prevented from flowing between an area outside of the radially outer portion of the face seal (62) and the fourth opening (right portion of 64); and an air seal (land between seals 62, as seen in Figure 4) coupled to a radially-outer surface of the valve stem (48, 50), wherein the air seal (land between seals 62, as seen in Figure 4) is configured to align with a second fluid inlet (56) of the medical device when the valve is in the second position (see Figure 4)
Regarding claim 11, Arai discloses:
wherein the first lumen (49,51) includes a bend proximate to the first opening (74), wherein the face seal (62) and the air seal (land between seals 62 as seen in Figure 4) are longitudinally aligned on a second radially-outer surface of the valve stem 48, 50 (see Figure 3)

wherein a proximal portion (portion near 74) of the first lumen (49, 51) is parallel and longitudinally aligned with the second lumen (lumen extending about element 64)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Ricci et al. (U.S. 2006/0213564).
Regarding claim 13, Arai discloses the invention as essentially claimed and further discloses the first opening (74) is configured to align with the fluid outlet (58), the fourth opening (right portion of 64) is configured to align with the first fluid inlet (54), the air seal (land between seals 62, as seen in Figure 4) is configured to align with the second fluid inlet (56), and the valve is configured to be in the second position (see Figure 4).
Arai fails to disclose one or more threads protruding from a proximal portion of the exterior surface of the valve stem, and wherein, when each of the at least one thread are received by at least one groove of the medical device.
Ricci teaches a reciprocating valve comprising one or more threads protruding from a proximal portion of an exterior surface of a valve stem (107), and wherein, each of the at least one thread are received by at least one groove (217) of a device 219 (see paragraph 0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Arai to provide one or more threads protruding from a proximal portion of the exterior surface of the valve stem, and wherein, when each of the at least one thread are received by at least one groove of the medical device, as taught by Ricci. Doing so would provide an alternative actuator which would hold the valve in one position until rotated.
Allowable Subject Matter
Claims 8, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16, 17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth in claim 16.
Regarding claim 16, Takahashi (U.S. Patent No. 5,027,791) discloses a method of for a medical device, the medical device comprising a first inlet (9a), the first outlet (9c), a second inlet (9b), and a second outlet (9d), the method comprising: moving a first seal (seal under 36) of a valve distally relative to the first inlet (9a), the first outlet (9c), the second inlet (9b), and the second outlet (9d) from proximal to the second outlet (9d) to distal to second outlet 9d;32Attorney Docket No.: 06530-0886-01000 19-0070US01 moving a first opening (36) of a lumen extending through the valve from out of alignment with the second outlet (9d) to in alignment with the second outlet (9d), wherein the first opening (36) is at a proximal portion of a radially-outer surface of the valve; applying fluid to the first inlet 9a.
Takahashi fails to disclose a method of delivering liquid to an air outlet of a medical device; delivering the liquid to the air outlet via a second opening in the valve and the first opening in the valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753